Exhibit 10.1

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

(As Amended on May 3, 2016)

1. General:

(a) Establishment of Plan; Merger of Prior Plans. The Zimmer Holdings, Inc. 2009
Stock Incentive Plan (now known as the Zimmer Biomet Holdings, Inc. 2009 Stock
Incentive Plan) (the “Plan”) became effective on May 4, 2009 (the “Effective
Date”) as a successor to the Zimmer Holdings, Inc. 2006 Stock Incentive Plan and
the Zimmer Holdings, Inc. TeamShare Stock Option Plan (collectively, the “Prior
Plans”). The Prior Plans were merged with and into the Plan effective as of the
Effective Date, and no additional grants have been made thereafter under the
Prior Plans. Outstanding grants under the Prior Plans shall continue in effect
according to their terms as in effect before the Plan merger (subject to such
amendments as the Committee (defined below) determines, consistent with the
Prior Plans, as applicable), and the shares with respect to outstanding grants
under the Prior Plans shall be issued or transferred under this Plan.

(b) Effective Date of Amendments. The Plan, as amended, will become effective on
May 3, 2016 (the “2016 Amendment Effective Date”), upon the affirmative vote of
the holders of a majority of the votes cast at the 2016 annual meeting of
stockholders. Previously, the Plan was amended effective as of June 24, 2015 to
change the name of the Plan to the Zimmer Biomet Holdings, Inc. 2009 Stock
Incentive Plan. Prior to that, the Plan was amended on May 7, 2013 (the “2013
Amendment Effective Date”).

(c) Purpose. The purpose of the Plan is to promote the success and enhance the
value of the Company by linking the personal interests of employees of the
Company to those of the Company’s stockholders and by providing employees with
long-term incentives for outstanding performance. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract and
retain the services of employees who will be largely responsible for the
long-term performance, growth and financial success of the Company.

2. Definitions: For purposes of this Plan:

(a) “Affiliate” means any entity in which the Issuer has, directly or
indirectly, an ownership interest of at least 20%.

(b) “Associated Option” shall have the meaning set forth in Section 7.

(c) “Award” means an award of options, stock appreciation rights, performance
shares, performance units, restricted stock or restricted stock units granted
under this Plan.

(d) “Board” or “Board of Directors” means the Board of Directors of the Issuer.

(e) “Change in Control” shall have the meaning set forth in Section 14(d).

(f) “Committee” shall have the meaning set forth in Section 4.

(g) “Current Portion” shall have the meaning set forth in Section 8(a).

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Common Stock” means the Issuer’s common stock.

(j) “Company” means the Issuer (Zimmer Biomet Holdings, Inc.) and its
Subsidiaries and Affiliates.

(k) “Deferred Portion” shall have the meaning set forth in Section 8(a).

(l) “Disability” means total disability as defined by the Company’s group
long-term disability insurance policy applicable to participants.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means the average of the high and low sale prices of a
share of Common Stock on the New York Stock Exchange composite tape on the date
of measurement or on any date as determined by the Committee and, if there were
no trades on such date, on the day on which a trade occurred next preceding such
date.

(o) “Issuer” means Zimmer Biomet Holdings, Inc.



--------------------------------------------------------------------------------

(p) “Plan” means this Zimmer Biomet Holdings, Inc. 2009 Stock Incentive Plan.

(q) “Prior Plans” means, collectively, the Zimmer Holdings, Inc. 2006 Stock
Incentive Plan and the Zimmer Holdings, Inc. TeamShare Stock Option Plan.

(r) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 6(a).

(s) “Qualifying Termination” shall have the meaning set forth in Section 14(e).

(t) “Regulations” shall have the meaning set forth in Section 4(c).

(u) “Restriction Period” shall have the meaning set forth in Section 9(b)(2).

(v) “Retirement” shall mean termination of the employment of an employee with
the Company on or after (i) the employee’s 65th birthday or (ii) the employee’s
55th birthday if the employee has completed 10 years of service with the
Company. For purposes of this Section 2(v) and all other purposes of this Plan,
Retirement shall also mean termination of employment of an employee with the
Company for any reason (other than the employee’s death, resignation, willful
misconduct or activity deemed detrimental to the interests of the Company)
where, on termination, the employee’s attained age (expressed as a whole number)
plus completed years of service (expressed as a whole number) plus one (1)
equals at least 70 and the employee has completed 10 years of service with the
Company and, where applicable, the employee has executed a general release, a
covenant not to compete and/or a covenant not to solicit. For purposes of this
Plan, an employee’s service with the Company’s former parent, Bristol-Myers
Squibb Company, and its subsidiaries and affiliates before August 6, 2001, shall
be included as service with the Company, provided that the employee was employed
by Bristol-Myers Squibb Company on August 5, 2001 and has been continuously
employed by the Company since August 6, 2001.

(w) “Subcommittee” shall have the meaning set forth in Section 4(b).

(x) “Subsidiary” shall mean any corporation which at the time qualifies as a
subsidiary of the Issuer under the definition of “subsidiary corporation” in
Section 424 of the Code.

(y) “Tax Date” shall have the meaning set forth in Section 13(a).

(z) “Withholding Tax” shall have the meaning set forth in Section 13(c).

3. Shares of Common Stock Subject to the Plan:

(a) Shares Authorized; Share Counting; Fungible Share Pool. Subject to the other
provisions of this Section 3, effective as of the 2016 Amendment Effective Date,
the total number of shares available for grant as Awards pursuant to this Plan
shall be equal to the sum of the following: (i) 18,700,000 shares, plus (ii) the
aggregate number of shares remaining available for issuance under the Prior
Plans as of the Effective Date, and (iii) the aggregate number of shares
underlying outstanding awards under the Prior Plans as of the Effective Date
that terminate or expire or are cancelled or forfeited during the term of this
Plan without having been exercised or fully vested. Substitute or assumed Awards
made under Section 19 shall not be considered in applying this
limitation. Solely for the purpose of applying the foregoing limitation and
subject to the replenishment provisions of Section 3(b) below:

(1) each option or stock appreciation right granted under this Plan shall reduce
the number of shares available for grant by one share for every one share
granted;

(2) effective as of the 2013 Amendment Effective Date, each Award granted under
this Plan that may result in the issuance of Common Stock, other than an option
or stock appreciation right, shall reduce the number of shares available for
grant by two and thirty-seven hundredths (2.37) shares for every one share
granted; and

(3) if Awards are granted in tandem, so that only one of the Awards may actually
be exercised, only the Award that results in the greater reduction in the number
of shares available for grant shall result in a reduction of the shares so
available, and the other Award shall be disregarded.

(b) Shares Again Available.

(1) In the event all or any portion of an Award terminates or expires or is
cancelled or forfeited during the term of this Plan without being exercised or
fully vested or is settled for cash (collectively, “cancelled awards”), then (A)
with respect to options and stock appreciation rights, the shares underlying
such cancelled award shall be restored to the Plan on a one-for-one basis and
may again be

 

2



--------------------------------------------------------------------------------

used for Awards under the Plan; and (B) with respect to each Award granted under
this Plan that may result in the issuance of Common Stock, other than an option
or stock appreciation right, effective as of the 2013 Amendment Effective Date,
shares underlying such cancelled awards (whether such Awards were granted before
or after the 2013 Amendment Effective Date) shall be restored to the Plan at a
rate of two and thirty-seven hundredths (2.37) shares for each cancelled share
and may again be used for Awards under the Plan.

(2) Notwithstanding anything to the contrary contained herein:

(A) shares that participants tender during the term of this Plan to pay the
purchase price of options in accordance with Section 7(b)(5) shall not be added
to the aggregate Plan limit described above;

(B) shares that the Company retains or causes participants to surrender to
satisfy Withholding Tax requirements in accordance with Section 13 shall not be
added to the aggregate Plan limit described above;

(C) shares that are repurchased by the Company using option exercise proceeds
shall not be added to the aggregate Plan limit described above;

(D) if a stock appreciation right included in an option in accordance with
Section 7(b)(12) is exercised, the number of shares covered by the option or
portion thereof which is surrendered on exercise of the stock appreciation right
shall be considered issued pursuant to the Plan and shall count against the
aggregate Plan limit described above, regardless of whether or not any shares
are actually issued to the participant upon exercise of the stock appreciation
right; and

(E) shares covered by any stock appreciation right granted in accordance with
Section 18, to the extent that it is exercised and settled in Common Stock, and
whether or not shares are actually issued to the participant upon exercise of
the right, shall be considered issued pursuant to the Plan and shall count
against the aggregate Plan limit described above.

(c) Individual Limitation. No individual participant may be granted, in any
single calendar year during the term of this Plan, stock options and/or stock
appreciation rights to purchase more than 500,000 shares of Common Stock. No
individual participant may be granted, in any single calendar year during the
term of this Plan, restricted stock, restricted stock units, performance units
and/or performance shares representing more than 250,000 shares of Common
Stock. Substitute or assumed Awards made under Section 19 shall not be included
in applying these limitations.

(d) Maximum Number of Incentive Stock Options. The number of shares of Common
Stock with respect to which incentive stock options may be granted shall not
exceed 1,000,000 shares during the term of this Plan.

(e) Adjustment. The limitations under Sections 3(a), (c) and (d) are subject to
adjustment in number and kind pursuant to Section 12.

(f) Treasury or Market Purchased Shares. Common Stock issued hereunder may be
authorized and unissued shares or issued shares acquired by the Company on the
market or otherwise.

(g) Effect of Plans Operated by Acquired Companies. If a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan. Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees of the
Company prior to such acquisition or combination.

4. Administration: The Plan shall be administered under the supervision of the
Board of Directors, which may exercise its powers, to the extent herein
provided, through the agency of its Compensation and Management Development
Committee (the “Committee”), which shall be appointed by the Board of Directors.

(a) Composition of Committee. The Committee shall consist of not less than two
(2) members of the Board who are intended to meet the definition of “outside
director” under the provisions of Section 162(m) of the Code and the definition
of “non-employee directors” under the provisions of the Exchange Act or rules or
regulations promulgated thereunder.

(b) Delegation and Administration. The Committee may delegate to one or more
separate committees (any such committee a “Subcommittee”) composed of one or
more directors of the Issuer (who may, but need not be, members of the
Committee) the ability to grant

 

3



--------------------------------------------------------------------------------

Awards with respect to participants who are not executive officers of the
Company under the provisions of the Exchange Act or rules or regulations
promulgated thereunder, and such actions shall be treated for all purposes as if
taken by the Committee. Any action by any such Subcommittee within the scope of
such delegation shall be deemed for all purposes to have been taken by the
Committee and references in this Plan to the Committee shall include any such
Subcommittee. The Committee may delegate the administration of the Plan to an
officer or officers of the Issuer, and such administrator(s) may have the
authority to execute and distribute agreements or other documents evidencing or
relating to Awards granted by the Committee under this Plan, to maintain records
relating to the grant, vesting, exercise, forfeiture or expiration of Awards, to
process or oversee the issuance of shares of Common Stock upon the exercise,
vesting and/or settlement of an Award, to interpret the terms of Awards and to
take such other actions as the Committee may specify, provided that in no case
shall any such administrator be authorized to grant Awards under the Plan. Any
action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

(c) Regulations. The Committee, from time to time, may adopt rules and
regulations (“Regulations”) for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the terms of the
Plan, as the Committee shall deem appropriate. The interpretation and
construction of any provision of the Plan by the Committee shall, unless
otherwise determined by the Board of Directors, be final and conclusive.

(d) Records and Actions. The Committee shall maintain a written record of its
proceedings. A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members present at any meeting at which a quorum is
present, or acts unanimously approved in writing, shall be the acts of the
Committee.

5. Eligibility: Awards may be granted only to employees of the Company,
including Subsidiaries and Affiliates which become such after the Effective
Date. Any director who is not an employee of the Company shall be ineligible to
receive an Award under the Plan. The adoption of this Plan shall not be deemed
to give any employee any right to an Award, except to the extent and upon such
terms and conditions as may be determined by the Committee.

6. Qualifying Performance Criteria: Awards under Section 8 of this Plan shall
be, and any other type of Award (other than incentive stock options) in the
discretion of the Committee may be, contingent upon achievement of Qualifying
Performance Criteria.

(a) Available Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Affiliate or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee in the
Award:

 

  (1) net sales,

 

  (2) revenue,

 

  (3) gross profit,

 

  (4) operating profit,

 

  (5) net earnings,

 

  (6) earnings per share,

 

  (7) profit margin (gross, operating or net),

 

  (8) cash flow, net cash flow or free cash flow,

 

  (9) acquisition integration synergies (measurable savings and efficiencies
resulting from integration),

 

  (10) acquisition integration milestone achievements,

 

  (11) stock price performance,

 

  (12) total shareholder return,

 

4



--------------------------------------------------------------------------------

  (13) internal total shareholder return (derived from operating profit growth
and free cash flow yield)

 

  (14) expense reduction,

 

  (15) debt or net debt reduction, and

 

  (16) financial return ratios (including return on equity, return on assets or
net assets, return on capital or invested capital and return on operating
profit).

(b) Adjustments. The Committee may adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude the effects of any of the following
items or events that occurs or otherwise impacts reported results during a
performance period: (1) asset write-downs, (2) litigation or claim judgments or
settlements, (3) changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (4) accruals and expenses associated with
reorganization, restructuring and/or transformation programs, (5) acquisition
and integration expenses and purchase accounting, (6) share-based payments, and
(7) any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Issuer’s annual report to
stockholders for the applicable year. Notwithstanding satisfaction or completion
of any Qualifying Performance Criteria, to the extent specified at the time of
grant of an Award, the number of shares, stock options, stock appreciation
rights, performance shares, performance units, restricted stock, or restricted
stock units or other benefits granted, issued, retainable and/or vested under an
Award on account of satisfaction of such Qualifying Performance Criteria may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

(c) Establishment and Achievement of Targets. The Committee shall establish the
specific targets for the selected Qualified Performance Criteria. For Awards
that are intended to qualify for exemption from the limitation on deductibility
imposed by Section 162(m) of the Code or any successor provision, the targets
shall be established within the required time period. These targets may be set
at a specific level or may be expressed as relative to the comparable measure at
comparison companies or a defined index. In cases where Qualifying Performance
Criteria are established, the Committee shall determine the extent to which the
criteria have been achieved and the corresponding level to which vesting
requirements have been satisfied or other restrictions are to be removed from
the Award or the extent to which a participant’s right to receive an Award
should lapse in cases where the Qualifying Performance Criteria have not been
met, and shall certify these determinations in writing. The Committee may
provide for the determination of the attainment of such targets in installments
where it deems appropriate.

7. Stock Options: Stock options under the Plan shall consist of incentive stock
options under Section 422 of the Code or nonqualified stock options (options not
intended to qualify as incentive stock options), as the Committee shall
determine. In addition, the Committee may grant stock appreciation rights in
conjunction with an option, as set forth in Section 7(b)(12), or may grant an
option in conjunction with an award of performance units or performance shares,
as set forth in Section 7(b)(11) (an “Associated Option”).

Each option shall be subject to the following terms and conditions:

(a) Grant of Options. The Committee shall (1) select the employees of the
Company to whom options may from time to time be granted, (2) determine whether
incentive stock options or nonqualified stock options are to be granted, (3)
determine the number of shares to be covered by each option so granted, (4)
determine the terms and conditions (not inconsistent with the Plan) of any
option granted hereunder (including but not limited to restrictions upon the
options, conditions of their exercise (including as to nonqualified stock
options, subject to any Qualifying Performance Criteria), or restrictions on the
shares of Common Stock issuable upon exercise thereof), (5) determine whether
nonqualified stock options or incentive stock options granted under the Plan
shall include stock appreciation rights and, if so, the Committee shall
determine the terms and conditions thereof in accordance with Section 7(b)(12)
hereof, (6) determine whether any nonqualified stock options granted under the
Plan shall be Associated Options, and (7) prescribe the form of the instruments
necessary or advisable in the administration of options.

(b) Terms and Conditions of Option. Any option granted under the Plan shall be
evidenced by a Stock Option Agreement entered into by the Company and the
optionee, in such form as the Committee shall approve, which agreement shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions not inconsistent with the Plan, and in the case of an
incentive stock option not inconsistent with the provisions of the Code
applicable to incentive stock options, as the Committee shall prescribe:

(1) Number of Shares Subject to an Option. The Stock Option Agreement shall
specify the number of shares of Common Stock subject to the Agreement. If the
option is an Associated Option, the number of shares of Common Stock subject to
such Associated Option shall initially be equal to the number of performance
units or performance shares subject to the Award, but one share of Common Stock
shall be canceled for each performance unit or performance share paid out under
the Award.

(2) Option Price. The purchase price per share of Common Stock purchasable under
an option will be determined by the Committee but will be not less than the Fair
Market Value of a share of Common Stock on the date of the grant of the option,
except as provided in Section 19 relating to assumed or substitute Awards.

 

5



--------------------------------------------------------------------------------

(3) Option Period. The period of each option shall be fixed by the Committee,
but no option shall be exercisable after the expiration of ten years from the
date the option is granted.

(4) Consideration. Unless the Committee determines otherwise, each optionee, as
consideration for the grant of an option, shall remain in the continuous employ
of the Company for at least one year from the date of the granting of such
option, and no option shall be exercisable until after the completion of such
one year period of employment by the optionee.

(5) Exercise of Option. The Committee shall determine the time or times at which
an option may be exercised in whole or in part during the option period. An
option will be deemed exercised when the Company receives written or electronic
notice of exercise (in accordance with the Stock Option Agreement) from the
person entitled to exercise the option and payment in full of the purchase price
and Withholding Taxes (as defined in Section 13 hereof). Payment in full may be
made (i) by certified or bank check, (ii) by wire transfer, (iii) by payment
through a broker under a cashless exercise program implemented by the Company in
connection with the Plan, (iv) in shares of Common Stock owned by the optionee
having a Fair Market Value at the date of exercise equal to such purchase price,
provided that payment in shares of Common Stock will not be permitted unless at
least 100 shares of Common Stock are required and delivered for such purpose,
(v) in any combination of the foregoing, or (vi) by any other method that the
Committee approves. At its discretion, the Committee may modify or suspend any
method for the exercise of stock options, including any of the methods specified
in the previous sentence. Delivery of shares for exercising an option shall be
made either through the physical delivery of shares or through an appropriate
certification or attestation of valid ownership. Shares of Common Stock used to
exercise an option shall have been held by the optionee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the option. No shares shall be issued until full payment therefor has been
made. An optionee shall have the rights of a stockholder only with respect to
shares of stock that have been recorded on the Company’s books on behalf of the
optionee or for which certificates have been issued to the optionee.

Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion, allow the exercise of a lapsed grant if the Committee
determines that: (i) the lapse was solely the result of the Company’s inability
to execute the exercise of an option Award due to conditions beyond the
Company’s control and (ii) the optionee made valid and reasonable efforts to
exercise the Award. In the event the Committee makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.

(6) Nontransferability of Options. An option or stock appreciation right granted
under the Plan may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner other than by will or by the laws of descent and
distribution, and may be exercised, during the optionee’s lifetime, only by the
optionee; provided that the Board may permit further transferability, on a
general or specific basis, and may impose conditions and limitations on any
permitted transferability.

Notwithstanding the foregoing, the Committee may set forth in a Stock Option
Agreement at the time of grant or thereafter, that the options (other than
incentive stock options) may be transferred to members of the optionee’s
immediate family, to one or more trusts solely for the benefit of such immediate
family members and to partnerships in which such family members or trusts are
the only partners. For this purpose, immediate family means the optionee’s
spouse, parents, children, stepchildren, grandchildren and legal dependants. Any
transfer of options under this provision will not be effective until notice of
such transfer is delivered to the Company.

(7) Termination of Employment Other than by Retirement or Death. If an optionee
shall cease to be employed by the Company for any reason (other than termination
of employment by reason of Retirement or death) after the optionee shall have
been continuously so employed for one year after the granting of the option, or
as otherwise determined by the Committee, the option shall be exercisable only
to the extent that the optionee was otherwise entitled to exercise it at the
time of such cessation of employment with the Company, unless otherwise
determined by the Committee. The option shall remain exercisable for three
months after such cessation of employment (or, if earlier, the end of the option
period), unless the Committee determines otherwise. The Plan does not confer
upon any optionee any right with respect to continuation of employment by the
Company.

(8) Retirement of Optionee. If an optionee shall cease to be employed by the
Company by reason of Retirement after the optionee shall have been continuously
employed by the Company for a period of at least one year after the granting of
the option, or as otherwise determined by the Committee, all remaining
unexercised portion(s) of the option shall immediately vest and become
exercisable by the optionee and shall remain exercisable for the remainder of
the option period set forth therein, except that, in the case of an incentive
stock option, the option shall remain exercisable for three months following
Retirement (or, if earlier, the end of the option period).

(9) Death of Optionee. Except as otherwise provided in Section 7(b)(14), in the
event of the optionee’s death (i) while in the employ of the Company or (ii)
after cessation of employment due to Retirement, the option shall be fully
exercisable by the executors, administrators, legatees or distributees of the
optionee’s estate, as the case may be, at any time following such death. In the
event of the optionee’s death after cessation of employment for any reason other
than Retirement, the option shall be exercisable by the executors,
administrators, legatees or distributees of the optionee’s estate, as the case
may be, at any time during the twelve month period following

 

6



--------------------------------------------------------------------------------

such death. Notwithstanding the foregoing, unless the Committee determines
otherwise, in no event shall an option be exercisable unless the optionee shall
have been continuously employed by the Company for a period of at least one year
after the option grant, and no option shall be exercisable after the expiration
of the option period set forth in the Stock Option Agreement. In the event any
option is exercised by the executors, administrators, legatees or distributees
of the estate of a deceased optionee, the Company shall be under no obligation
to issue stock thereunder unless and until the Company is satisfied that the
person or persons exercising the option are the duly appointed legal
representatives of the deceased optionee’s estate or the proper legatees or
distributees thereof.

(10) No Deferral Feature. No option or stock appreciation right granted under
this Plan shall include any feature for the deferral of compensation other than,
in the case of an option, the deferral of recognition of income until the later
of exercise or disposition of the option under Section 83 of the Code, or the
time the stock acquired pursuant to the exercise of the option first becomes
substantially vested (as defined in regulations interpreting Section 83 of the
Code), or, in the case of a stock appreciation right, the deferral of
recognition of income until the exercise of the stock appreciation right.

(11) Long-Term Performance Awards. The Committee may from time to time grant
nonqualified stock options under the Plan in conjunction with and related to an
award of performance units or performance shares made under a Long-Term
Performance Award as set forth in Section 8(b)(11). In such event,
notwithstanding any other provision hereof, (i) the number of shares to which
the Associated Option applies shall initially be equal to the number of
performance units or performance shares granted by the Award, but such number of
shares shall be reduced on a one-share-for-one unit or share basis to the extent
that the Committee determines, pursuant to the terms of the Award, to pay to the
optionee or the optionee’s beneficiary the performance units or performance
shares granted pursuant to such Award, and (ii) such Associated Option shall be
cancelable in the discretion of the Committee, without the consent of the
optionee, under the conditions and to the extent specified in the Award.

(12) Stock Appreciation Rights. In the case of any option granted under the
Plan, either at the time of grant or by amendment of such option at any time
after such grant, there may be included a stock appreciation right which shall
be subject to such terms and conditions, not inconsistent with the Plan, as the
Committee shall impose, including the following:

(A) A stock appreciation right shall be exercisable to the extent, and only to
the extent, that the option in which it is included is at the time exercisable,
and may be exercised within such period only at such time or times as may be
determined by the Committee (and in no event after expiration of ten years from
the date the option was granted);

(B) A stock appreciation right shall entitle the optionee (or any person
entitled to act under the provisions of Section 7(b)(9)) to surrender
unexercised the option in which the stock appreciation right is included (or any
portion of such option) to the Company and to receive from the Company in
exchange therefor that number of shares having an aggregate value equal to (or,
in the discretion of the Committee, less than) the excess of the value of one
share (provided such value does not exceed such multiple of the option price per
share as may be specified by the Committee) over the option price per share
specified in such option (as determined by the Committee in accordance with
Section 7(b)(2)) times the number of shares called for by the option, or portion
thereof, which is so surrendered. The Committee shall be entitled to cause the
Company to settle its obligation, arising out of the exercise of a stock
appreciation right, by the payment of cash equal to the aggregate value of the
shares the Company would otherwise be obligated to deliver or partly by the
payment of cash and partly by the delivery of shares. Any such election shall be
made within 30 business days after the receipt by the Committee of written or
electronic notice of the exercise of the stock appreciation right. The value of
a share for this purpose shall be the Fair Market Value thereof on the last
business day preceding the date of the election to exercise the stock
appreciation right;

(C) No fractional shares shall be delivered under this Section 7(b)(12) but in
lieu thereof a cash adjustment shall be made;

(D) If a stock appreciation right included in an option is exercised, such
option shall be deemed to have been exercised to the extent of the number of
shares called for by the option or portion thereof which is surrendered on
exercise of the stock appreciation right and no new option may be granted
covering such shares under this Plan; and

(E) If an option which includes a stock appreciation right is exercised, such
stock appreciation right shall be deemed to have been canceled to the extent of
the number of shares called for by the option or portion thereof is exercised
and no new stock appreciation rights may be granted covering such shares under
this Plan.

(13) Incentive Stock Options. Incentive stock options may only be granted to
employees of the Issuer and its Subsidiaries and parent corporations, as defined
in Section 424 of the Code. In the case of any incentive stock option granted
under the Plan, the aggregate Fair Market Value of the shares of Common Stock
(determined at the time of grant of each option) with respect to which incentive
stock options granted under the Plan and any other plan of the Issuer or its
parent or a Subsidiary which are exercisable for the first time by an employee
during any calendar year shall not exceed $100,000 or such other amount as may
be required by the Code.

 

7



--------------------------------------------------------------------------------

(14) Rights of Transferee. Notwithstanding anything to the contrary herein, if
an option has been transferred in accordance with Section 7(b)(6), the option
shall be exercisable solely by the transferee. The option shall remain subject
to the provisions of the Plan, including that it will be exercisable only to the
extent that the optionee or optionee’s estate would have been entitled to
exercise it if the optionee had not transferred the option. In the event of the
death of the optionee prior to the expiration of the right to exercise the
transferred option, the period during which the option shall be exercisable will
terminate on the date one year following the date of the optionee’s death. In
the event of the death of the transferee prior to the expiration of the right to
exercise the option, the period during which the option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee’s
estate, as the case may be, will terminate on the date one year following the
date of the transferee’s death. In no event will the option be exercisable after
the expiration of the option period set forth in the Stock Option Agreement. The
option shall be subject to such other rules as the Committee shall determine.

(15) No Reload. Options shall not be granted under this Plan in consideration
for and shall not be conditioned upon the delivery of shares of Common Stock in
payment of the option price and/or tax withholding obligation under any other
employee stock option.

8. Long-term Performance Awards: Long-term performance awards under the Plan
shall consist of the conditional grant of a specified number of performance
units or performance shares. The conditional grant of a performance unit to a
participant will entitle the participant to receive a specified dollar value,
variable under conditions specified in the Award, if the Qualifying Performance
Criteria specified in the Award are achieved and the other terms and conditions
thereof are satisfied. The conditional grant of a performance share to a
participant will entitle the participant to receive a specified number of shares
of Common Stock, or the equivalent cash value, as determined by the Committee,
if the Qualifying Performance Criteria specified in the Award are achieved and
the other terms and conditions thereof are satisfied. Each Award shall be
subject to the following terms and conditions:

(a) Grant of Awards. The Committee shall (1) select the employees of the Company
to whom Awards under this Section 8 may from time to time be granted,
(2) determine the number of performance units or performance shares covered by
each Award, (3) determine the terms and conditions of each performance unit or
performance share awarded and the award period and performance objectives with
respect to each Award, (4) determine the extent to which a participant may elect
to defer payment of a percentage of an Award (the “Deferred Portion”) pursuant
to the terms of a deferred compensation plan of the Company, (5) determine
whether payment with respect to the portion of an Award which has not been
deferred (the “Current Portion”) and the payment with respect to the Deferred
Portion of an Award shall be made entirely in cash, entirely in Common Stock or
partially in cash and partially in Common Stock, (6) determine whether the Award
is to be made independently of or in conjunction with a nonqualified stock
option granted under the Plan, and (7) prescribe the form of the instruments
necessary or advisable in the administration of the Awards.

(b) Terms and Conditions of Award. Any Award conditionally granting performance
units or performance shares to a participant shall be evidenced by a Performance
Unit Agreement or Performance Share Agreement, as applicable, executed by the
Company and the participant, in such form as the Committee shall approve, which
agreement shall contain in substance the following terms and conditions
applicable to the Award and such additional terms and conditions as the
Committee shall prescribe:

(1) Number and Value of Performance Units. The Performance Unit Agreement shall
specify the number of performance units conditionally granted to the
participant. If the Award has been made in conjunction with the grant of an
Associated Option, the number of performance units granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance unit shall be
canceled for each share of the Issuer’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Unit Agreement shall specify the
threshold, target and maximum dollar values of each performance unit and
corresponding performance objectives as provided under Section 8(b)(5).

(2) Number and Value of Performance Shares. The Performance Share Agreement
shall specify the number of performance shares conditionally granted to the
participant. If the Award has been made in conjunction with the grant of an
Associated Option, the number of performance shares granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance share shall be
canceled for each share of the Issuer’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Share Agreement shall specify
that each Performance Share will have a value equal to one (1) share of Common
Stock.

(3) Award Periods. For each Award, the Committee shall designate an award period
with a duration to be determined by the Committee in its discretion, but in no
event less than three calendar years, within which specified performance
objectives are to be attained. There may be several award periods in existence
at any one time and the duration of performance objectives may differ from each
other.

 

8



--------------------------------------------------------------------------------

(4) Consideration. Each participant, as consideration for the award of
performance units or performance shares, shall remain in the continuous employ
of the Company for at least one year after the date of the making of such Award,
and no Award shall be payable until after the completion of such one year of
employment by the participant, except as otherwise determined by the Committee.

(5) Performance Objectives. The Committee shall select the Qualifying
Performance Criteria and specific targets for each award period.

(6) Determination and Payment of Performance Units or Performance Shares
Earned. As soon as practicable after the end of an award period, the Committee
shall determine the extent to which Awards have been earned on the basis of
actual performance in relation to the Qualifying Performance Criteria as set
forth in the Performance Unit Agreement or Performance Share Agreement and
certify these results in writing. The Performance Unit Agreement or Performance
Share Agreement shall specify that as soon as practicable after the end of each
award period, the Committee shall determine whether the conditions of Sections
8(b)(4) and 8(b)(5) hereof have been met and, if so, shall ascertain the amount
payable or shares which should be distributed to the participant in respect of
the performance units or performance shares. As promptly as practicable after it
has determined that an amount is payable or should be distributed in respect of
an Award, and within 90 days after the end of the award period, the Committee
shall cause the Current Portion of such Award to be paid or distributed to the
participant or the participant’s beneficiaries, as the case may be, in the
Committee’s discretion, either entirely in cash, entirely in Common Stock or
partially in cash and partially in Common Stock. Payment of any Deferred Portion
of an Award shall be determined by the terms of the Company deferred
compensation plan under which the deferral was elected.

In making payment in the form of Common Stock hereunder, the cash equivalent of
such Common Stock shall be determined by the Fair Market Value of the Common
Stock on the day the Committee designates the performance units shall be
payable.

(7) Nontransferability of Awards and Designation of Beneficiaries. No Award
under this Section of the Plan shall be transferable by the participant other
than by will or by the laws of descent and distribution, except that a
participant may designate a beneficiary pursuant to the provisions hereof. If
any participant or the participant’s beneficiary shall attempt to assign the
participant’s rights under the Plan in violation of the provisions thereof, the
Company’s obligation to make any further payments to such participant or the
participant’s beneficiaries shall forthwith terminate.

A participant may name one or more beneficiaries to receive any payment of an
Award to which the participant may be entitled under the Plan in the event of
the participant’s death, on a form to be provided by the Committee. A
participant may change the participant’s beneficiary designation from time to
time in the same manner. If no designated beneficiary is living on the date on
which any payment becomes payable to a participant’s beneficiary, or if no
beneficiary has been specified by the participant, such payment will be payable
to the participant’s estate.

(8) Retirement and Termination of Employment Other Than by Death. In the event
of the Retirement prior to the end of an award period of a participant who has
satisfied the one year employment requirement of Section 8(b)(4) with respect to
an Award prior to Retirement, or as otherwise determined by the Committee, the
participant, or his estate, shall be entitled to a payment of such Award at the
end of the award period, pursuant to the terms of the Plan and the participant’s
Performance Unit Agreement or Performance Share Agreement, provided, however,
that the participant shall be deemed to have earned that proportion (to the
nearest whole unit or share) of the value of the performance units or
performance shares granted to the participant under such Award as the number of
months of the award period which have elapsed since the first day of the
calendar year in which the Award was made to the end of the month in which the
participant’s Retirement occurs, bears to the total number of months in the
award period, subject to the attainment of performance objectives associated
with the Award as certified by the Committee. The participant’s right to receive
any remaining performance units or performance shares shall be canceled and
forfeited.

Subject to Section 8(b)(6) hereof, the Performance Unit Agreement or Performance
Share Agreement shall specify that the right to receive the performance units or
performance shares granted to such participant shall be conditional and shall be
canceled, forfeited and surrendered if the participant’s continuous employment
with the Company shall terminate for any reason, other than the participant’s
death or Retirement, prior to the end of the award period, or as otherwise
determined by the Committee.

(9) Reserved.

(10) Death of Participant. In the event of the death prior to the end of an
award period of a participant who has satisfied the one year employment
requirement with respect to an Award under this Section 8 prior to the date of
death, or as otherwise determined by the Committee, the participant’s
beneficiaries or estate, as the case may be, shall be entitled to a payment of
such Award upon the end of the award period, pursuant to the terms of the Plan
and the participant’s Performance Unit Agreement or Performance Share Agreement,
provided, however, that the participant shall be deemed to have earned that
proportion (to the nearest whole unit or share) of the value of the performance
units or performance shares granted to the participant under such Award as the
number of months of the award period which have elapsed since the first day of
the calendar year in which the Award was made to the end of the month in which
the participant’s death occurs, bears to the total number of months in the award
period. The participant’s right to receive any remaining performance units or
performance shares shall be canceled and forfeited.

 

9



--------------------------------------------------------------------------------

The Committee may, in its discretion, waive, in whole or in part, such
cancellation and forfeiture of any performance units or performance shares.

(11) Grant of Associated Option. If the Committee determines that the
conditional grant of performance units or performance shares under the Plan is
to be made to a participant in conjunction with the grant of a nonqualified
stock option under the Plan, the Committee shall grant the participant an
Associated Option under the Plan subject to the terms and conditions of this
Section 8(b)(11). In such event, such Award shall be contingent upon the
participant’s being granted such an Associated Option pursuant to which: (i) the
number of shares the optionee may purchase shall initially be equal to the
number of performance units or performance shares conditionally granted by the
Award, (ii) such number of shares shall be reduced on a one-share-for-one-unit
or share basis to the extent that the Committee determines, pursuant to Section
8(b)(6) hereof, to pay to the participant or the participant’s beneficiaries the
performance units or performance shares conditionally granted pursuant to the
Award, and (iii) the Associated Option shall be cancelable in the discretion of
the Committee, without the consent of the participant, under the conditions and
to the extent specified herein and in Section 8(b)(6) hereof.

If no amount is payable in respect of the conditionally granted performance
units or performance shares, the Award and such performance units or performance
shares shall be deemed to have been canceled, forfeited and surrendered, and the
Associated Option, if any, shall continue in effect in accordance with its
terms. If any amount is payable in respect of the performance units or
performance shares and such units or shares were granted in conjunction with an
Associated Option, the Committee shall, within 30 days after the determination
of the Committee referred to in the first sentence of Section 8(b)(6),
determine, in its sole discretion, either:

(A) to cancel in full the Associated Option, in which event the value of the
performance units or performance shares payable pursuant to Sections 8(b)(5) and
(6) shall be paid or the performance shares shall be distributed;

(B) to cancel in full the performance units or performance shares, in which
event no amount shall be paid to the participant in respect thereof and no
shares shall be distributed but the Associated Option shall continue in effect
in accordance with its terms; or

(C) to cancel some, but not all, of the performance units or performance shares,
in which event the value of the performance units payable pursuant to
Sections 8(b)(5) and (6) which have not been canceled shall be paid or the
performance shares shall be distributed and the Associated Option shall be
canceled with respect to that number of shares equal to the number of
conditionally granted performance units or performance shares that remain
payable.

Any action taken by the Committee pursuant to the preceding sentence shall be
uniform with respect to all Awards having the same award period. If the
Committee takes no such action, it shall be deemed to have determined to cancel
in full the Award in accordance with clause (B) above.

9. Restricted Stock and Restricted Stock Units: An Award of restricted stock
under the Plan shall consist of a grant of shares of Common Stock of the Issuer,
the grant, issuance, retention and/or vesting of which is subject to the terms
and conditions hereinafter provided. An Award of a restricted stock unit to a
participant will entitle the participant to receive a specified number of shares
of Common Stock or cash, as determined by the Committee, if the objectives
specified in the Award, if any, are achieved and the other terms and conditions
thereof are satisfied. Each Award shall be subject to the following terms and
conditions:

(a) Grant of Awards: The Committee shall (i) select the employees to whom
restricted stock or restricted stock units may from time to time be granted,
(ii) determine the number of shares to be covered by each Award granted,
(iii) determine the terms and conditions (not inconsistent with the Plan) of any
Award granted hereunder, and (iv) prescribe the form of the agreement, legend or
other instrument necessary or advisable in the administration of Awards under
the Plan.

(b) Terms and Conditions of Awards: Any Award granted under this Section 9 shall
be evidenced by a Restricted Stock Agreement or Restricted Stock Unit Agreement
entered into by the Issuer and the participant, in such form as the Committee
shall approve, which agreement shall be subject to the following terms and
conditions and shall contain such additional terms and conditions not
inconsistent with the Plan as the Committee shall prescribe:

(1) Number of Shares Subject to an Award: The agreement shall specify the number
of shares of Common Stock or the number of restricted stock units subject to the
Award.

 

10



--------------------------------------------------------------------------------

(2) Restriction Period: The period of restriction applicable to each Award (the
“Restriction Period”) shall be established by the Committee but may not be less
than one year, unless the Committee determines otherwise. The Restriction Period
applicable to each Award shall commence on the award date.

(3) Consideration: Each participant, as consideration for the grant of an Award,
shall remain in the continuous employ of the Company for at least one year from
the date of the granting of such Award, or as otherwise determined by the
Committee, and the participant’s right to any shares of restricted stock or
restricted stock units covered by such an Award shall be forfeited if the
participant does not remain in the continuous employ of the Company for at least
one year from the date of the granting of the Award, except as otherwise
determined by the Committee.

(4) Restriction Criteria: The Committee shall establish the criteria upon which
the Restriction Period shall be based. Restrictions shall be based upon either
or both of (i) the continued employment of the participant or (ii) the
attainment of one or more Qualifying Performance Criteria.

(c) Terms and Conditions of Restrictions and Forfeitures: The restricted stock
or restricted stock units awarded pursuant to the Plan shall be subject to the
following restrictions and conditions:

(1) During the Restriction Period, the participant will not be permitted to
sell, transfer, pledge or assign the Award made under this Section 9.

(2) Except as provided in Section 9(c)(1), or as the Committee may otherwise
determine, a participant holding restricted stock shall have all of the rights
of a stockholder of the Issuer, including the right to vote the shares and
receive dividends and other distributions, provided that cash dividends paid
with respect to restricted stock that is subject to the satisfaction of targets
for Qualifying Performance Criteria shall be retained by the Company during the
Restriction Period and shall be subject to the same restrictions as the
underlying restricted stock. In addition, distributions in the form of stock
shall be subject to the same restrictions as the underlying restricted stock. A
participant holding restricted stock units shall have none of the rights of a
stockholder of the Issuer during the Restriction Period.

(3) Unless the Committee shall expressly otherwise provide in the agreement
relating to an Award made under this Section 9, in the event of a participant’s
Retirement or death prior to the end of the Restriction Period for a participant
who has satisfied the one year employment requirement of Section 9(b)(3), all
time-based restrictions imposed under such Award shall immediately lapse, but
such Award shall continue to be subject to the satisfaction of any targets for
Qualifying Performance Criteria set forth in the agreement relating to such
Award.

(4) Unless the Committee shall expressly otherwise provide in the agreement
relating to an Award made under this Section 9, if during the Restriction Period
a participant terminates employment with the Company for any reason other than
Retirement or death, the shares covered by a restricted stock Award that are not
already vested shall be canceled and forfeited and will be deemed to be
reacquired by the Issuer and any restricted stock units still subject to
restriction shall be forfeited by the participant.

(5) In cases of special circumstances as determined by the Committee, the
Committee may, in its sole discretion when it finds that such an action would be
in the best interests of the Company, accelerate or waive in whole or in part
any or all remaining time-based restrictions with respect to all or part of a
participant’s restricted stock or restricted stock units.

(6) In the event that the participant fails promptly to pay or make satisfactory
arrangements as to the Withholding Taxes as provided in Section 13, (i) all
shares of restricted stock still subject to restriction shall be forfeited by
the participant and will be deemed to be reacquired by the Company; and (ii) all
restricted stock units still subject to restriction shall be forfeited by the
participant.

(7) A participant may, at any time prior to the expiration of the Restriction
Period, waive all rights to receive all or some of the shares covered by or
corresponding to an Award by delivering to the Company a written or electronic
notice of such waiver.

(8) Notwithstanding the other provisions of this Section 9, the Committee may
adopt rules which would permit a gift by a participant holding restricted stock
or the benefits of a restricted stock unit, to members of the participant’s
immediate family (spouse, parents, children, stepchildren, grandchildren or
legal dependants) or to a trust whose beneficiary or beneficiaries shall be
either such a person or persons or the participant.

(9) Any attempt to dispose of an Award under this Section 9 in a manner contrary
to the restrictions shall be ineffective.

 

11



--------------------------------------------------------------------------------

10. Forfeiture of Awards; Recapture of Benefits:

(a) Breach of Restrictive Covenants; Violation of Code or Policies. The
Committee may, in its discretion, provide in an agreement evidencing any Award
that (1) in the event that the participant engages, within a specified period
after termination of employment, in certain activity specified by the Committee
that is deemed detrimental to the interests of the Company (including, but not
limited to, the breach of any non-solicitation and/or non-compete agreements
with the Company), and/or (2) in the event that the participant engages in
conduct (which may include a failure to act) that is deemed detrimental to the
interests of the Company (including, but not limited to, that which results in a
violation of the Company’s Code of Business Conduct and Ethics, policies,
procedures or other standards), the Committee may, in its discretion, require
the participant to forfeit his or her right to any unvested portion of the Award
and, to the extent that any portion of the Award has previously vested, the
Committee may require the participant to return to the Company the shares of
Common Stock covered by the Award or any cash proceeds the participant received
upon the sale of such shares or, in the case of stock appreciation rights,
performance units or restricted stock units that are settled in cash, an amount
of cash, equal to the amount of any gain realized upon the exercise of or
lapsing of restrictions on any Award that occurred within a specified time
period.

(b) Other Bases for Forfeiture, Recovery or Other Actions. Awards and any
compensation or benefits associated therewith shall be subject to repayment or
forfeiture as may be required to comply with (i) any applicable listing
standards of a national securities exchange adopted in accordance with Section
10D of the Exchange Act (regarding recovery of erroneously awarded compensation)
and any implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder; (ii) similar rules under the laws of any other
jurisdiction; and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to a participant. Any agreement evidencing an Award may be
unilaterally amended by the Committee to comply with any such compensation
recovery policy.

11. Determination of Breach of Conditions: The determination of the Committee as
to whether an event has occurred resulting in a forfeiture or a termination of
an Award or any reduction of the Company’s obligations in accordance with the
provisions of the Plan shall be conclusive.

12. Adjustment of and Changes in the Common Stock:

(a) Effect of Outstanding Awards. The existence of outstanding Awards shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations,
exchanges, or other changes in the Company’s capital structure or its business,
or any merger or consolidation of the Company or any issuance of Common Stock or
other securities or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or any sale or transfer of all or any part of its assets or business, or
any other corporate act or proceeding, whether of a similar character or
otherwise. Further, except as expressly provided herein or by the Committee, (i)
the issuance by the Company of Common Stock or any class of securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations to the Company convertible
into such shares or other securities, (ii) the payment of a dividend in property
other than shares of Common Stock, or (iii) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to stock options or other Awards theretofore
granted or the purchase price per share, unless the Committee shall determine,
in its sole discretion, that an adjustment is necessary or appropriate.

(b) Adjustments. If the outstanding Common Stock or other securities of the
Company, or both, for which an Award is then exercisable or as to which an Award
is to be settled shall at any time be changed or exchanged by declaration of a
stock dividend, stock split, combination of shares, extraordinary dividend of
cash and/or assets, recapitalization, reorganization, corporate separation or
division (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company stockholders other than a normal cash dividend) or any
similar event affecting the Common Stock or other securities of the Company, the
Committee shall appropriately and equitably adjust the number and kind of shares
or other securities which are subject to this Plan or subject to any Awards
theretofore granted, and the exercise or settlement prices of such Awards, so as
to maintain the proportionate number of shares of Common Stock or other
securities without changing the aggregate exercise or settlement price.

(c) Fractional Shares. No right to purchase fractional shares shall result from
any adjustment in stock options or stock appreciation rights pursuant to this
Section 12. In case of any such adjustment, the shares subject to the stock
option or stock appreciation right shall be rounded down to the nearest whole
share.

(d) Assumption of Awards. Any other provision hereof to the contrary
notwithstanding (except for Section 12(a)), in the event the Company is a party
to a merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if it is the
surviving corporation), for accelerated vesting and accelerated expiration, or
for settlement in cash.

 

12



--------------------------------------------------------------------------------

13. Taxes:

(a) Each participant shall, no later than the Tax Date (as defined below), pay
to the Company, or make arrangements satisfactory to the Committee regarding
payment of, any Withholding Tax (as defined below) with respect to an Award, and
the Company shall, to the extent permitted by law, have the right to deduct such
amount from any payment of any kind otherwise due to the participant. The
Company shall also have the right to retain or sell without notice, or to demand
surrender of, shares of Common Stock in value sufficient to cover the amount of
any Withholding Tax, and to make payment (or to reimburse itself for payment
made) to the appropriate taxing authority of an amount in cash equal to the
amount of such Withholding Tax, remitting any balance to the participant. For
purposes of this paragraph, the value of shares of Common Stock so retained or
surrendered shall be the average of the high and low sales prices per share on
the New York Stock Exchange composite tape on the date that the amount of the
Withholding Tax is to be determined (the “Tax Date”) and the value of shares of
Common Stock so sold shall be the actual net sales price per share (after
deduction of commissions) received by the Company.

(b) Notwithstanding the foregoing, if the stock options have been transferred,
the optionee shall provide the Company with funds sufficient to pay such
Withholding Tax. If such optionee does not satisfy the optionee’s tax payment
obligation and the stock options have been transferred, the transferee may
provide the funds sufficient to enable the Company to pay such taxes. However,
if the stock options have been transferred, the Company shall have no right to
retain or sell without notice, or to demand surrender from the transferee of,
shares of Common Stock in order to pay such Withholding Tax.

(c) The term “Withholding Tax” means the minimum required withholding amount
applicable to the participant, including federal, state and local income taxes,
Federal Insurance Contribution Act taxes, social insurance contributions,
payroll tax, payment on account and any other governmental impost or levy.

(d) The participant shall be entitled to satisfy the obligation to pay any
Withholding Tax, in whole or in part, by providing the Company with funds
sufficient to enable the Company to pay such Withholding Tax or, unless the
Committee determines otherwise, by requiring the Company to retain or to accept
upon delivery thereof by the participant shares of Common Stock held by the
participant having a Fair Market Value sufficient to cover the amount of such
Withholding Tax. Each election by a participant to have shares retained or to
deliver shares for this purpose shall be subject to the following restrictions:
(i) the election must be in writing and be made on or prior to the Tax Date;
(ii) the election must be irrevocable; and (iii) the election shall be subject
to the disapproval of the Committee.

14. Change in Control:

(a) Unless the Committee shall otherwise expressly provide in the agreement
relating to an Award, in the event a participant’s employment with the Company
terminates pursuant to a Qualifying Termination (as defined below) during the
three (3) year period following a Change in Control of the Issuer (as defined
below):

(1) all outstanding options shall become immediately fully vested and
exercisable (to the extent not yet vested and exercisable as of the date of the
Qualifying Termination); and

(2) all time-based restrictions imposed under all outstanding Awards of
restricted stock and restricted stock units shall immediately lapse.

(b) Unless the Committee shall otherwise expressly provide in the agreement
relating to an Award, if the Company undergoes a Change in Control during the
award period applicable to an Award that is subject to the satisfaction of any
targets for Qualifying Performance Criteria, the number of shares or units
deemed earned shall be the greater of (i) the target number of shares or units
specified in the participant’s Award agreement or (ii) the number of shares or
units that would have been earned by applying the Qualifying Performance
Criteria specified in the Award agreement to the Company’s actual performance
from the beginning of the applicable award period to the date of the Change in
Control.

(c) In addition, in the event of a Change in Control of the Issuer, the
Committee may:

(1) determine that outstanding options shall be assumed by, or replaced with
comparable options by, the surviving corporation (or a parent or subsidiary of
the surviving corporation) and that outstanding Awards shall be converted to
similar awards of the surviving corporation (or a parent or subsidiary of the
surviving corporation), or

(2) take such other actions with respect to outstanding options and other Awards
as the Committee deems appropriate; provided, however, that such actions are
compliant with Section 409A of the Code, to the extent applicable.

(d) For purposes of this Plan, a Change in Control shall be deemed to have
occurred on the earliest of the following dates:

(1) The date any person (as defined in Section 14(d)(3) of the Exchange Act)
shall have become the direct or indirect beneficial owner of twenty percent
(20%) or more of the then outstanding common shares of the Issuer;

 

13



--------------------------------------------------------------------------------

(2) The date a merger or consolidation of the Issuer with any other corporation
is consummated, other than (i) a merger or consolidation which would result in
the voting securities of the Issuer outstanding immediately prior thereto
continuing to represent at least 75% of the combined voting power of the voting
securities of the Issuer or the surviving entity outstanding immediately after
such merger or consolidation, or (ii) a merger or consolidation effected to
implement a recapitalization of the Issuer in which no Person acquires more than
50% of the combined voting power of the Issuer’s then outstanding securities;

(3) The date the stockholders of the Issuer approve a plan of complete
liquidation of the Issuer or an agreement for the sale or disposition by the
Issuer of all or substantially all of the Issuer’s assets; or

(4) The date there shall have been a change in a majority of the Board of
Directors within a two (2) year period beginning after the Effective Date,
unless the nomination for election by the Issuer’s stockholders of each new
director was approved by the vote of two-thirds of the directors then still in
office who were in office at the beginning of the two (2) year period.

(e) For purposes of this Plan provision, a Qualifying Termination shall be
deemed to have occurred under the following circumstances:

(1) A Company-initiated termination for reasons other than the employee’s death,
Disability, resignation without good cause, willful misconduct or activity
deemed detrimental to the interests of the Company, provided the participant
executes a general release and, where applicable, a non-solicitation and/or
non-compete agreement with the Company;

(2) The participant resigns with good cause, which includes (i) a substantial
adverse alteration in the nature or status of the participant’s
responsibilities, (ii) a reduction in the participant’s base salary or levels of
entitlement or participation under any incentive plan, award program or employee
benefit program without the substitution or implementation of an alternative
arrangement of substantially equal value, or (iii) the Company requiring the
participant to relocate to a work location more than fifty (50) miles from the
participant’s work location prior to the Change in Control.

15. Amendment of the Plan: The Board of Directors may amend or suspend this Plan
at any time and from time to time; provided, however, that, except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), the terms of outstanding awards may not be
amended to reduce the exercise price of outstanding stock options or stock
appreciation rights or cancel outstanding stock options or stock appreciation
rights in exchange for cash, other awards or stock options or stock appreciation
rights with an exercise price that is less than the exercise price of the
original stock options or stock appreciation rights without stockholder
approval; and provided, further, that the Board of Directors shall submit for
stockholder approval any amendment (other than an amendment pursuant to the
adjustment provisions of Section 12) required to be submitted for stockholder
approval by law, regulation or applicable stock exchange requirements or that
otherwise would:

(a) increase the limitations in Section 3;

(b) reduce the price at which stock options may be granted to below Fair Market
Value on the date of grant;

(c) extend the term of this Plan; or

(d) change the class of persons eligible to be participants.

In addition, no such amendment or alteration shall be made which would impair
the rights of any participant, without such participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of any accounting standard, or (ii) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.

16. Miscellaneous:

(a) By accepting any benefits under the Plan, each participant and each person
claiming under or through such participant shall be conclusively deemed to have
indicated acceptance and ratification of, and consent to, any action taken or to
be taken or made under the Plan by the Company, the Board, the Committee or any
other committee appointed by the Board.

 

14



--------------------------------------------------------------------------------

(b) No participant or any person claiming under or through him shall have any
right or interest, whether vested or otherwise, in the Plan or in any Award,
contingent or otherwise, unless and until all of the terms, conditions and
provisions of the Plan and the Agreement that affect such participant or such
other person shall have been complied with.

(c) Neither the adoption of the Plan nor its operation shall in any way affect
the rights and powers of the Company to dismiss or discharge any employee at any
time.

17. Term of the Plan: The Plan shall expire on May 31, 2024, unless suspended or
discontinued earlier by action of the Board of Directors. The expiration of the
Plan, however, shall not affect the rights of participants under Awards
theretofore granted to them, and all Awards shall continue in force and
operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.

18. Employees Based Outside of the United States: Notwithstanding any provision
of the Plan to the contrary, in order to foster and promote achievement of the
purposes of the Plan or to comply with provisions of laws in other countries in
which the Company operates or has employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which employees
employed outside the United States are eligible to participate in the Plan,
(ii) modify the terms and conditions of Awards granted to employees who are
employed outside the United States, (iii) establish subplans, modified option
exercise procedures and other terms and procedures to the extent such actions
may be necessary or advisable, and (iv) grant to employees employed in countries
wherein the granting of stock options is impossible or impracticable, as
determined by the Committee, stock appreciation rights with terms and conditions
that, to the fullest extent possible, are substantially identical to the stock
options granted hereunder; provided, however, that in no event shall the
exercise price of an option or stock appreciation right be less than the Fair
Market Value of a share of Common Stock on the date of grant and provided,
further, that in no event shall an option or stock appreciation right be
exercisable after the expiration of ten years from the date of grant thereof.

19. Grants in Connection with Corporate Transactions and Otherwise: Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to assume the equity-based awards or make substitute Awards under this
Plan to an employee of another corporation who becomes an employee of the
Company by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company in substitution
for an award granted by such corporation, or (ii) limit the right of the Company
to grant options or make other awards outside of this Plan. The terms and
conditions of any substitute or assumed Awards may vary from the terms and
conditions required by the Plan. Any substitute or assumed Awards that are made
pursuant to this Section 19 shall not count against the limitations provided
under Section 3.

20. Governing Law: The validity, construction, interpretation and effect of the
Plan and agreements issued under the Plan shall be governed and construed by and
determined in accordance with the laws of the State of Indiana, without giving
effect to the conflict of laws provisions thereof. The Committee may provide
that any dispute as to any Award shall be presented and determined in such forum
as the Committee may specify, including through binding arbitration.

21. Unfunded Plan: Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate or earmark any cash or other property which may at any time be
represented by Awards, nor shall this Plan be construed as providing for such
segregation or earmarking, nor shall the Company or the Committee be deemed to
be a trustee of stock or cash to be awarded under the Plan.

22. Compliance with Other Laws and Regulations: This Plan, the grant and
exercise of Awards hereunder, and the obligation of the Issuer to sell, issue or
deliver shares of Common Stock under such Awards, shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The
Issuer shall not be required to register in a participant’s name or deliver any
shares of Common Stock prior to the completion of any registration or
qualification of such shares under any federal, state or local law or any ruling
or regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Issuer is unable to or the Committee
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Issuer’s counsel to be necessary
to the lawful issuance and sale of any shares of Common Stock hereunder, the
Issuer shall be relieved of any liability with respect to the failure to issue
or sell such shares as to which such requisite authority shall not have been
obtained. No stock option shall be exercisable and no shares of Common Stock
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the shares underlying such stock option is effective
and current or the Issuer has determined that such registration is unnecessary.

23. Liability of Issuer: The Issuer shall not be liable to a participant or
other persons as to (a) the non-issuance or sale of shares of Common Stock as to
which the Issuer has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Issuer’s counsel to be necessary to the
lawful issuance and sale of any shares hereunder; and (b) any tax consequence
expected, but not realized, by any participant or other person due to the
receipt, exercise or settlement of any Award granted hereunder.

 

15



--------------------------------------------------------------------------------

24. Compliance with Section 409A of the Code: Notwithstanding any provision of
the Plan to the contrary, in the event any Award constitutes or provides for a
deferral of compensation within the meaning of Section 409A of the Code, the
Award shall comply in all respects with the applicable requirements of Section
409A of the Code; the agreement evidencing the Award shall include all
provisions required for the Award to comply with the applicable requirements of
Section 409A of the Code; and those provisions of such agreement shall be deemed
to constitute provisions of the Plan.

 

16